I concur in the reversal of the case, bill No. 8 showing the following facts: "Because the jury received other evidence against defendant of material character after said jury had retired to consider of their verdict and in the absence of defendant, in this, that said jury discussed the character of the defendant and it was stated in the jury room, so defendant is informed, and believes, and upon such information and belief alleges, that defendant had been in the penitentiary at a previous time for cattle theft, that he was a bad man and a thief, that he was a member of the Weber family, and that all the Webers died with their boots on; all of which statements so made by the jury were made prior to the time that the jury arrived at its verdict, and defendant shows that no testimony was introduced on the trial of this cause showing, or tending to show, the character of this defendant, nor was there any evidence introduced in this cause showing or tending to show that the defendant had been in the penitentiary at a previous time for cattle theft, nor was there any testimony in the record showing or tending to show that the defendant was a bad man and a thief, nor was there any testimony introduced showing or tending to show to what family the defendant belonged, and no testimony that he belonged to the Weber family and that all of the Webers died with their boots on; and defendant prays that your honor will hear evidence upon this ground of his motion, so that the matters of fact so heard be made a part of this record in case this his motion for a new trial be overruled. There being no testimony upon the trial of this cause showing or tending to show the character of this defendant, nor was there any evidence introduced on the trial in this cause showing or tending to show that defendant had been in the penitentiary at a previous time for cattle theft, nor was there any testimony in the record showing or tending to show that the defendant was a bad man and a thief, nor was there any testimony introduced showing or tending to show what family the defendant belonged to, and that he belonged to the Weber family, and that all the Webers died with their boots on; and immediately after the reading of said motion defendant's counsel told the court that he desired to place the foreman of the jury that convicted defendant and also all the other members of said jury that so convicted defendant upon the witness stand, towit: O.J. Brown, S.A. Byer, C.S. Miller, Louis Blecker, H. Butcher, Joe Baumart, J.B. Kendall, Eugene Massa, A. Anderson, L.A. Hilderbrandt, and B.A. Brocker, which said request the court declined, the court having sustained a demurrer urged by the State in its answer to defendant's said amended motion for a new trial, a copy of which answer of the State is attached hereto and made a part hereof. By said witnesses, towit: the foreman and all the other eleven jurors, the defendant would have *Page 257 
shown that immediately after the retirement of the jury to their room, and in the absence of the defendant, that two of said jurors remarked and stated in the presence of all the jury, that the defendant had been in the penitentiary at a previous time for cattle theft, and that he was a bad man and a thief, and that he was a member of the Weber family, and that all the Webers died with their boots on; and thereupon defendant's counsel offered to testify that he was informed by W.W. Wander, the son-in-law of one of the jurors, the same facts as set up in defendant's second ground of his amended motion for a new trial; that said juror, the father-in-law of said Wander, made said statement to said Wander after the trial of said case."
I do not think these facts bring the case within the rule announced in the Calyon nor Hicks cases. In the Hicks case no affidavit was made to the motion for new trial. In this, the motion was sworn to. In the Calyon case the motion was general that they had heard, etc., and did not give the name of informant. In this case the name of informant is given, and witness offers to swear to such fact or testify to it.